Citation Nr: 0514876	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection residuals of a spinal 
cord injury.

3.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran entered service in July 1976 was subsequently 
discharged under honorable conditions in December 1981.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 1999, a 
statement of the case was issued in April 1999, and a 
substantive appeal was received in June 1999.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing and one was 
scheduled for September 2001.  However, the veteran failed to 
appear for the scheduled hearing.


FINDINGS OF FACT

1.  Any current PTSD is not related to any incident in the 
line of duty during the veteran's active duty service. 

2.  Residuals of a spinal cord injury were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor are residuals of spinal cord injury otherwise 
related to such service. 

3.  Service connection is not currently in effect for any 
disability.  

4.  The veteran's alcohol and drug abuse are the result of 
willful misconduct.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

2.  Residuals of a spinal chord injury were not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  As the veteran's claimed alcohol and drug abuse is due to 
willful misconduct, service connection cannot be granted as a 
matter of law.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  In August 2003, a VCAA letter was mailed to the 
veteran's address of record.  Specifically, the discussions 
in an August 2003 RO letter and the November 2003 
supplemental statement of the case informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the RO letter and the 
supplemental statement of the case the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the August 2003 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in October 
1998 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the August 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records, including an examination of the veteran's 
back.  The Board notes that VA examination for PTSD and 
substance abuse have not been given, nor has an etiology 
opinion for any of the claims been provided.  However, since 
the evidence points to an injury several years after service, 
the Board finds that an opinion is not necessary for his 
spinal injury claim.  For the veteran's other claims, the 
Board finds that the information and evidence of record 
contain sufficient competent evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with these issues.

Criteria and Analysis

The issues before the Board involve a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Service medical records are negative for treatment or 
diagnosis of PTSD.  The examiner at the veteran's examination 
prior to the veteran's confinement in May 1980 found that the 
veteran was psychiatrically "normal".  The veteran, 
however, indicated "yes" to the question of whether he has 
depression or excessive worry, frequent trouble sleeping, and 
nervous trouble of any sort on his May 1980 Report of Medical 
History.  

Other service records revealed that the veteran was accused 
of rape of a German national for an incident in July 1978, 
during service.  The veteran underwent a trial by the German 
government in April 1979 that resulted in an acquittal.  The 
prosecution, the German government, appealed and a higher 
court ruled in favor of the prosecution, ordering a new 
trial.  A new trial was held in May 1980, and the veteran was 
convicted of rape and sentenced to three years.  In the 
second trial defense counsel raised the defendant's right to 
a prompt and speedy trial pursuant to Article VII, paragraph 
9(a) of the NATO Status of Forces Agreement.  The Trial 
Observer Report after the second trial made reference to a 
previous Article 32 where in the defense counsel made certain 
arguments and other testimony was taken.  The trial observer 
found that the "accused were not denied any of the 
procedural safeguards secured by the NATO Status of Forces 
Agreement, other applicable international agreements, or 
German law."  Captain Rowan endorsed his report as a member 
of the Judge Advocate General Corps. (JAGC).  

Documents contained within the file demonstrated that the 
veteran was visited twice by Army officials while in the 
German prison.  In June 1980 individuals visited the veteran 
from the Staff Judge Advocate office.  They recorded that he 
stated he was being treated well and was in good physical 
condition.  The Report of Visit indicated that the prison was 
modern and conditions were good.  In March 1981 the veteran 
was visited by a Chaplain from the veteran's command.  The 
Chaplain noted that the veteran did not complain of 
mistreatment and was treated similarly as other prisoners.  
The Chaplain recorded that the veteran appeared in good 
physical condition and in good spirits.  An administrative 
discharge board was scheduled to determine whether the 
veteran should be separated as a result of misconduct due to 
a civilian conviction.  The Board convened two days in August 
1981 and two days in September 1981.  The actual findings of 
the Board members was not in the file.  However, the veteran 
was discharged under honorable conditions in December 1981, 
three months after the Board last convened 

VA treatment records from July 1998 through September 2001 
revealed treatment by mental health providers on numerous 
occasions.  During his many mental health examinations the 
veteran has been diagnosed with paranoid schizophrenia, 
substance induced mood, substance induced psychotic disorder, 
psychosis, and substance induced depressive disorder.  These 
disorders were in combination with the veteran's substance 
abuse diagnoses.  The treatment reports noted a history of 
PTSD and some contained the notation of ruling out PTSD, but 
no definitive diagnosis of PTSD was made.   

The RO sent the veteran a January 1998 letter requesting him 
to identify the in-service stressor that is related to his 
PTSD.  There has been no response to this letter.  However, 
the veteran outlined what he attributed as the cause of his 
PTSD in his June 1998 and June 1999 statements in support of 
his claim.  The veteran contends that his PTSD was caused by 
his prosecution of rape by the German government and 
subsequent incarceration.  In these statements the veteran 
explained that his sentence was reduced from 3 years to 18 
months.    

The veteran contends that he did not commit the offense of 
rape for which he was convicted by German authorities and 
served a sentence in a German prison.  The veteran contends 
that while in prison he was "beaten repeatedly by guards".  
The veteran contends that his rights were violated as he was 
subjected to two German trials and an Army Article 32 
investigation.  The veteran contends that United States Army 
found not enough of evidence to prosecute in its Article 32.  
The veteran contends that the Germans were biased against him 
as a United States Serviceman and hoped to obtain a guilty 
verdict against him, of which it took the country two tries.  
The veteran contends that because he was subjected to this 
"unjust" prosecution his rights were violated.  

The Board notes the veteran's contentions.  However, the 
Board is unable to conclude that there were any procedural 
defects with the German court proceeding that took place some 
twenty-five years ago.  It appears that the veteran was 
provided with a defense attorney at both German trials to 
allow for his defense to raise any illegality concerns.  The 
defense counsel, in fact, raised the issue of prompt and 
speedy trial pursuant to Article VII, paragraph 9(a) of the 
NATO Status of Forces Agreement.  The German court was 
obviously aware of the differences in countries' 
interpretation of the law and the controlling international 
treaties involved.  The veteran was also provided a defense 
counsel before his Administrative Board hearing in August and 
September 1981 to again assert any defenses based upon the 
German conviction.

The Board must determine whether the veteran is entitled to 
benefits pursuant to law.  Under the law, service connection 
may be granted only when a disability "was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct".  38 C.F.R. § 3.301(a), 
See also, 38 U.S.C.A. § 105.  An injury or disease will be 
found to not have occurred in the line of duty if the veteran 
was confined by a civilian court for a felony.  See 38 C.F.R. 
§ 3.1(m)(3).  

In this case, the veteran was convicted for rape in May 1980 
and sentenced to 3 years confinement.  Although this sentence 
took place in a foreign country, generally crimes that 
involve punishment of confinement in excess of 1 year are 
felonies.  Pursuant to 38 C.F.R. § 3.1(m)(3) confinement for 
this conviction would not be in the line of duty.  
Consequently, the veteran is not entitled to VA benefits for 
any disease or illness suffered during his confinement.  

The veteran also contends that the prosecution for this crime 
caused him to suffer much anxiety.  The Board notes that in 
the veteran's May 1980 Report of Medical History he noted 
having depression, excessive worry, nervousness, and 
difficulty sleeping.  However, this prosecution and 
subsequent conviction were the result of his own willful 
misconduct.  As such, entitlement to VA benefits due to an 
injury suffered because of these actions is barred under 
38 U.S.C.A. § 105 and 38 C.F.R. § 3.301.  The Board notes 
that the veteran contends that this was a wrongful 
prosecution; however, both a German court and the United 
States Army were content that the veteran was given a fair 
trial.  As mentioned above the Army trial observer was a 
licensed attorney and able to determine what encompasses a 
fair trial.  The Board finds the ruling of a German court of 
law, review by an Army attorney, and subsequent 
administrative board process most persuasive; consequently, 
the veteran is not entitled to compensation for any 
disability suffered because of his civilian prosecution, 
conviction, and incarceration as a matter of law.  Where a 
claim is for the benefit not provided by law, it is properly 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).        

The veteran provided no other basis for his PTSD, but instead 
argued the disability stemmed from his German prosecution and 
incarceration.  The RO provided the veteran with a letter 
requesting of him any and all stressors that he believes 
caused his PTSD.  The veteran provided no other stressor and 
there is no other evidence in the file to suggest any current 
PTSD is related to service.  With regard to any other basis 
for relating PTSD to service, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 

Spinal chord injury

Service medical records are negative for spinal chord injury.  
An August 1978 treatment record noted backaches but it was in 
combination with headaches and sore throat and the examiner's 
impression was upper respiratory infection.  A November 1979 
treatment report indicated the veteran had low back pain for 
two days, however, he did not report for follow-up treatment.  
On the May 1980 Report of Medical History the veteran 
indicated that he did not have recurrent back pain.  The May 
1980 examination prior to his incarceration found that his 
spine and other musculoskeletal were "normal" and no 
defects were noted.  

On the December 1997 claim the veteran indicated that he 
injured his spinal chord in 1986.  A January 1998 treatment 
note recorded that the veteran had a spinal chord injury in 
1986.  February 1998 VA treatment records indicated a history 
of the veteran having been stabbed in the back in 1986 and 
suffered a spinal chord injury as a result which caused 
difficulty walking and numbness in his legs.  A March 1998 VA 
exam revealed that the veteran had "focal myelomalacia in 
the left half of the cord at the level of the T11-12 disc and 
dorsal to the T10 vertebral body.  The lesion itself measures 
approximately 1 cm in maximum craniocaudal extent and is 
consistent with the Brown-Sequard's syndrome."  Degenerative 
disc disease of the lumbar spine was also present.  January 
1998 through September 2001 VA treatment reports indicated 
treatment for back pain and numbness in legs, including 
medication for pain.  The treatment records also noted that 
the veteran walked with a cane.       

There is no evidence of a relationship to service for the 
veteran's residuals of the spinal chord injury.  The veteran, 
himself, indicated that his spinal chord was insured in 1986, 
more than five years after his discharge and more than six 
years after his last active service.   The veteran alludes to 
a beating in a German prison, although there is no medical 
evidence of an injury during his incarceration.  Moreover, as 
mentioned above, the veteran's confinement time is not 
considered active service time.  The veteran also argues that 
his injury could not have occurred if he was not having a 
flashback at the time.  However, the veteran is not entitled 
to service connection for PTSD, and therefore, is not 
entitled to service connection on a secondary basis.  

Since there is no evidence of a relationship between the 
veteran's spinal chord injury and service and the stabbing 
took place several years after service, the veteran is not 
entitled to service connection.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 
  
Alcohol/Substance Abuse

As part of the veteran's claim in December 1997 he filed for 
service connection for alcohol and drug abuse.  The veteran 
claimed that he developed alcoholism in 1976 and had a drug 
addiction in 1977.  Service medical records are negative for 
any treatment of drug or alcohol abuse.  VA treatment reports 
from January 1998 through September 2001 reflected treatment 
for drug abuse on several occasions and diagnoses of alcohol 
abuse, cocaine abuse, and generally substance addiction.  

The veteran also contends that his drug abuse is secondary to 
his PTSD.  He argues that he must medicate himself to get 
over the hardship he suffered in the German prison.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen at 1381.

In this case, there is no documentation of alcohol and drug 
abuse until 1998, although the veteran claims that he began 
his addiction in-service.  In any event, the veteran's abuse 
of alcohol and drugs constitute willful misconduct under VA 
regulation.   There is no evidence that any other disability 
caused the veteran's addictions.  The veteran currently has 
no service-connected disability and as indicated above he is 
not service-connected for PTSD.  Consequently, under Allen he 
can not be service-connected for drug and alcohol addiction.    

In short, the provisions discussed above clearly preclude the 
granting of benefits for disabilities which result from the 
veteran's abuse of alcohol or drugs, regardless of whether 
such abuse originated in service.  Where a claim is for a 
benefit not provided by law, it is properly denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
veteran's claim for service connection for alcoholism and 
drug abuse was filed in December 1997, long after the 
effective date of OBRA 1990, it lacks legal merit and is 
precluded by law.  Consequently, the benefits requested 
cannot be granted.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


